DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4, 7-11 are still pending in this Application.
Response To remarks/Amendments
The amendments overcome the objection of claim 11. Therefore, the objections to claim 11 are withdrawn. See the new objections.  
The amendments overcome the rejection of claim 11 under 35 USC 101. Therefore, the rejections to claim 11 under 35 USC 101 are withdrawn.    
Applicant’s argument/remarks, on pages 5-8, with respect to rejections to claims 1-4, 7-11  under 35 USC § 103(a) have been fully considered but they are not persuasive. Therefore, rejections to the claims have been maintained.
On page 6-7 the Applicant argues that:
	claim 1 amended recites “…(i) "calculates the position information about the object loaded on the conveyance apparatus on the basis of the conveyance position information, the load information, and the initial position information, and registers the position information about the object in a position information history management table," and (ii) "calculates the position information about the object after the object is loaded on the basis of the conveyance position information, and registers the position information about the object in the position information history management table". The constitution of the amended claim 1 which includes the above features (i)-(ii) of the
present invention is completely different from the constitution disclosed in Andersen. 
 	In particular, Andersen does not disclose the constitution of the present invention, i.e. managing the position of the moving object on the basis of the conveyance position information, and instead discloses that the position of the load is detected at the timing when the Load ON event or Load OFF event has occurred (see the paragraphs 0186-0188 in the specification and Fig. 26 (Yes of Step 26-14 and Yes of Step 26-15) ). However, the present invention relates to the technique in which the position of the object is grasped without attaching anything (including label) to the object and thus the present invention is completely different from the technique disclosed in Andersen. These arguments are respectfully not persuasive.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the position of the object is grasped without attaching anything (including label) to the object”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the claims do not specify what kind of load sensor is being used. In Andersen, the load detected data does not correspond to a RF reader reading a tag attached to the load and containing a load detection. The load detector in Andersen corresponds to a sensor 18, which detects when a load is mounted or not in the vehicle. When the load is detected, then the position tracking of each load is performed. Furthermore, Andersen clearly teaches or suggests that the position of the loads in a facility is tracked based on conveyance position, load information, and the initial position (see Fig. 26 the position of the object is calculated in step 26-17 based on conveyance position information 26-5, load information 26-13, and initial position information when the load was detected or loaded on the conveyor 26-17. Also, see claim 1 below). The load information comes from a specific load sensor 18 detecting when the load is mounted on the device or not.  The claimed does not preclude the use of RF tags for other purposes. 
Moreover, Andersen clearly teaches the database includes table(s) for storing the historical position of objects when moved (see Figs. 29-30). A database is the structure collection of data. a database includes tables, indexes, tec. A table is the collection of record of particular data in rows and columns (see NPL reference Youthwork).   	
Yanagawa et al (JP 6387660) teaches a system wherein a position information history management table is used (see Fig. 25)	. 
Claim Objections 
Claim 9 is objected to because of the following informalities:  
Claim 9 recites the limitation "the object" in line 4.  There is insufficient antecedent basis for this limitation in the claim. While claim 1 has a reference of an object, and claim 9 refers back to claim 1, the term object appears first in claim 9.  
 	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersen et al (US 20120191272).
	As per claim 1, Andersen teaches a position information management apparatus for calculating position information about an object conveyed by a conveyance apparatus (see Fig. 1 system controller 105/also called host computer or apparatus 25; also, see [0118] “…Host computer 105…”; also, see [0224] “The host system is typically a Level 4 Business Logistics System such as an Enterprise Resource Planning (ERP) system (examples include SAP, Oracle, etc.) or an inventory control system such as a Warehouse Management System (examples include Manhattan, Red Prairie, etc.). Alternatively, a Level 3 Manufacturing Operations System, also known as a Manufacturing Execution System (MES), Operations Management System”; also, see [0028] “A method for identifying, locating and tracking assets within an operating facility by providing an initial identification and location of an asset from a host, conveying the asset on an automated asset conveying device to a location while tracking the position of the asset”),wherein the position information management apparatus  
	acquires conveyance position information indicating a position of the conveyance apparatus (see [0173] “the location and orientation of the vehicle 6 transformed into facility coordinates, and stored in the Load Map database in the mobile computer 25 or wirelessly transmitted by the communications unit 10 to the system controller 105”; also, see [0182] “The vehicle's location and orientation are transmitted wirelessly to the system controller (step 26-5)”; also, see Fig. 26 step 26-5), 
	load information indicating a load of the object on the conveyance apparatus (see Fig. 26 step 26-13; also, see [0186] “Load detection sensor data is received 26-13 and tested 26-14 to determine whether the signal indicates a Load ON event. If a Load ON is indicated (26-14, Yes), a message is transmitted 26-15 to the controller 105 that a Load ON event has occurred 26-21. The message also contains the Load ID”; also, see [0121] any type of sensor can be used as the load detection device),
 	initial position information indicating a position of the object when the object is loaded on the conveyance apparatus (see [0028] “A method for identifying, locating and tracking assets within an operating facility by providing an initial identification and location of an asset from a host, conveying the asset on an automated asset conveying device to a location while tracking the position of the asset”; also, see [0029], [0173] “location of the center 1000C of a unit load may be determined at the moment that the load is acquired by the conveying vehicle 6”; also, see [0185] “The load detection sensor 18 (see e.g., FIG. 2) provides an indication that a load 1000 is being acquired or deposited… In either case, the relative position of the load 1000 to the vehicle (load datum 6D) must be defined to detect these events, and the parameters are established at the system start…”; also, see [0197]; also, see Fig. 31 and [0207]; also, see [0225]), and  
	calculates the position information about the object loaded on the conveyance apparatus on the basis of the conveyance position information (see 0187), the load information (see 0187), and the initial position information (see Fig. 26 the position of the object is calculated in step 26-17 based on conveyance position information 26-5, load information 26-13, and initial position information when the load was detected or loaded on the conveyor 26-17; also, see [0029] “a first conveying vehicle receiving an initial identification and an initial location of an asset from the host; the conveying vehicle acquiring the asset; the conveying vehicle navigating the facility by repeatedly determining the position of the center of the vehicle and the rotational orientation of the directional axis of the vehicle; the conveying vehicle transporting the asset to a second location; the conveying vehicle depositing the asset at the second location, and communicating the identity, location and rotational orientation of the asset to the system controller; and the system controller communicating the identity”; also, see [0187] “the vehicle position and orientation 26-4 are used to calculate the load position and orientation 26-17”; also, see Fig. 29 the position of an object after it has been picked up is tracked; also, see  [0197]; also, see Fig. 31 and [0207] the object position is determined based on an initial position of the load when the load is detected (load detection information) and the position of the vehicle 106 is acquired; also, see [0225]; if the object is not detected by detecting a load event (a load ON), then the object is tracked; also, see [0219] “There are occasions when loads are to be handled without the conveying vehicle being equipped with a load identification device, such as a label reader 14, a handheld bar code scanner 7, an RFID reader, etc. Embodiments of the present invention allow the mobile computer 25 on board load conveying vehicle 6A, 6M to identify a load 2000 (i.e., 2001, 2002, 2003, . . . , 2007) at the moment of load acquisition without the vehicle being equipped with a load identification device. The ability to identify an asset (a unit load, an object or a set of objects) and track it within a system, using only the association of data between an asset's identity and its position (or its position and orientation), is herein referred to as "inferential load tracking." By determining the position (or the position and orientation) of an unidentified asset, and matching that location to a database record of all asset locations, the asset's identity can be retrieved. An asset's identity is therefore determined by inference to its location, rather than being directly determined by identifying indicia that might be difficult to read, may not be positioned correctly, may have fallen off or may be otherwise missing from the asset at the time of movement”, this last paragraph teaches the inventive concept of the instant Application), and registers the position information about the object in a position information history management  database (see Fig. 29-30 shows a databases including tables. A table is structure that includes rows and columns, that is was is shown in Fig. 29 and 30; also, see  [0197] and [0207] “At Load OFF (date-time 10-21-16:55 in FIG. 30) the Global Load Map 28-8B is updated, indicating the current position and orientation of the load 1000B. After depositing the load 1000B, the operator maneuvers vehicle 106 back to a parking position 106(t3-t5) (see FIG. 32)”; also, see [0147]; see Fig. 30 the position of object 123456 is stored in a map with dates; also, see [0147] “The Local Label Map database is stored locally in the memory of the computer 25 on board each vehicle 6 and/or it may be transmitted wirelessly by communications links 10 from each roving vehicle 6 to the controller 105 and maintained in the controller memory. For an individual vehicle, the "Local Label Map" database will contain the identity and position of only those unit load labels 30 that were seen (detected and decoded) during the travels of this particular vehicle or were previously downloaded to the mobile computer from the Global Label Map. In some embodiments, a Global Label Map is maintained in controller 105, including the accumulation of all unit load label identities and coordinates determined by all vehicles in the fleet”; also, see [0193]) and 
	calculates the position information about the object after the object is loaded on the basis of the conveyance position information (see Fig. 29 and [0197] and [0207] “At Load OFF (date-time 10-21-16:55 in FIG. 30) the Global Load Map 28-8B is updated, indicating the current position and orientation of the load 1000B. After depositing the load 1000B, the operator maneuvers vehicle 106 back to a parking position 106(t3-t5) (see FIG. 32)”; also, see [0147] and [0193]),  and registers the position information about the object in the position information history management  database (see Fig. 29-30 shows a databases including tables. A table is structure that includes rows and columns, that is was is shown in Fig. 29 and 30; also, see [0197] and [0207] “At Load OFF (date-time 10-21-16:55 in FIG. 30) the Global Load Map 28-8B is updated, indicating the current position and orientation of the load 1000B. After depositing the load 1000B, the operator maneuvers vehicle 106 back to a parking position 106(t3-t5) (see FIG. 32)”; also, see [0147] and [0193]).
 	As per claim 2, Andersen teaches the position information management apparatus according to claim 1, Andersen further teaches wherein the object at the position indicated by the initial position information is determined to be loaded (this has been interpreted as the object is determined was loaded or loaded when the load information is received which is obvious and common sense) on the conveyance apparatus on the basis of the fact that the conveyance position information when the load information is acquired and the initial position information are included in the same area (see Fig. 26 the position of the object is calculated in step 26-17 based on conveyance position information 26-5, load information 26-13, and initial position information when the load was detected or loaded on the conveyor 26-17; also, see [0029] “a first conveying vehicle receiving an initial identification and an initial location of an asset from the host; the conveying vehicle acquiring the asset; the conveying vehicle navigating the facility by repeatedly determining the position of the center of the vehicle and the rotational orientation of the directional axis of the vehicle; the conveying vehicle transporting the asset to a second location; the conveying vehicle depositing the asset at the second location, and communicating the identity, location and rotational orientation of the asset to the system controller; and the system controller communicating the identity”; also, see [0187] “the vehicle position and orientation 26-4 are used to calculate the load position and orientation 26-17”; also, see Fig. 29 the position of an object after it has been picked up is tracked; also, see  [0197]; also, see Fig. 31 and [0207] the object position is determined based on an initial position of the load when the load is detected (load detection information) and the position of the vehicle 106 is acquired; also, see [0225]; if the object is not detected by detecting a load event (a load ON), then the object is tracked; also, see [0219] “There are occasions when loads are to be handled without the conveying vehicle being equipped with a load identification device, such as a label reader 14, a handheld bar code scanner 7, an RFID reader, etc. Embodiments of the present invention allow the mobile computer 25 on board load conveying vehicle 6A, 6M to identify a load 2000 (i.e., 2001, 2002, 2003, . . . , 2007) at the moment of load acquisition without the vehicle being equipped with a load identification device. The ability to identify an asset (a unit load, an object or a set of objects) and track it within a system, using only the association of data between an asset's identity and its position (or its position and orientation), is herein referred to as "inferential load tracking." By determining the position (or the position and orientation) of an unidentified asset, and matching that location to a database record of all asset locations, the asset's identity can be retrieved. An asset's identity is therefore determined by inference to its location, rather than being directly determined by identifying indicia that might be difficult to read, may not be positioned correctly, may have fallen off or may be otherwise missing from the asset at the time of movement”, this last paragraph teaches the inventive concept of the instant Application), and the position information about the object after the load is calculated on the basis of the conveyance position information (see claim 1 above, same limitation and same rationale applies herein; also, see [0187] “the vehicle position and orientation 26-4 are used to calculate the load position and orientation 26-17”; also, see Fig. 29 the position of an object after it has been picked up is tracked; also, see  [0197]; also, see Fig. 31 and [0207).
 	As per claim 3, Andersen teaches the position information management apparatus according to claim 1, Andersen further teaches wherein unload information indicating an unload of the object from the conveyance apparatus is further acquired, and position information about the object after the unload from the conveyance apparatus is calculated on the basis of the conveyance position information when the unload information is acquired (see Fig. 26 step 26-19 is an unload information, wherein the load position is calculated based on the conveyor last position and unload position and event; see [0207] “…Once the load has been acquired the sequence of vehicle position and rotational orientation determination is repeated until the vehicle 106 arrives at the transfer location (X 100.3, Y 115.7, Z 0.0, .theta. 88 degrees) at 106(t2). The vehicle 106 lowers the lift mechanism 11 and deposits the load 1000B. As the vehicle 106 backs away a Load OFF event is generated by the load detection device 18. At Load OFF (date-time 10-21-16:55 in FIG. 30) the Global Load Map 28-8B is updated, indicating the current position and orientation of the load 1000B. After depositing the load 1000B, the operator maneuvers vehicle 106 back to a parking position 106(t3-t5) (see FIG. 32)”; also, see Fig. 29).
 	As per claim 4, Andersen teaches the position information management apparatus according to claim 1, Andersen wherein the conveyance position information is calculated on the basis of a detection result of position detection means provided in the conveyance apparatus (see Fig. 2 position detection means 7; also, see [0115] “an upward facing image acquisition camera of the position/orientation sensor 7 is mounted on the conveying vehicle 6, acquiring images of at least one position marker 2 or 3, which are placed over the operating area within the camera's view. Each image is processed to determine the identity of each position marker 2, 3 within view”; see [0116]).
	As per claim 7, Andersen teaches the position information management apparatus according to claim 1, Andersen further teaches wherein disposition map information in which the position information about the object is associated with map information including a movement range of the conveyance apparatus is output (see [0191] “As described in FIG. 28, the controller 105 contains a Global Label Map and a Global Load Map that can be queried via the wireless network device 10 by vehicles to augment their Local Label and Load Maps. The process of transmitting Local Label Map data and Local Load Map data to the controller, and receiving Global Label Map data and Global Load Map data from the controller provides synchronism between mobile computer data and Controller computer data, so that Label Map and Load Map information can be shared by multiple vehicles”, the global label map represents a disposition map information that is shared/output to all the vehicles; also, see [0192-0194] and Fig. 31; also, see [0197-0200] the global load map/disposition map information is used/output to any AGV or other system host computers; also, see Figs. 29-32 the position information associated with movement ranges).
	As per claim 8, Andersen teaches a position information management system comprising (see Fig. 1 system controller 105/also called host computer or apparatus 25; also, see [0118] “…Host computer 105…”; also, see [0224] “The host system is typically a Level 4 Business Logistics System such as an Enterprise Resource Planning (ERP) system (examples include SAP, Oracle, etc.) or an inventory control system such as a Warehouse Management System (examples include Manhattan, Red Prairie, etc.). Alternatively, a Level 3 Manufacturing Operations System, also known as a Manufacturing Execution System (MES), Operations Management System”; also, see [0028] “A method for identifying, locating and tracking assets within an operating facility by providing an initial identification and location of an asset from a host, conveying the asset on an automated asset conveying device to a location while tracking the position of the asset”):
	a conveyance apparatus including position detection means for detecting data related to a position of a conveyance apparatus (see Fig. 1 conveyance apparatus 6A or 6M and position detection means 7 in Fig. 2; see [0173] “the location and orientation of the vehicle 6 transformed into facility coordinates, and stored in the Load Map database in the mobile computer 25 or wirelessly transmitted by the communications unit 10 to the system controller 105”; also, see [0182] “The vehicle's location and orientation are transmitted wirelessly to the system controller (step 26-5)”; also, see Fig. 26 step 26-5) and 
 	load detection means for detecting a load of the object on the conveyance apparatus and an unload of the object from the conveyance apparatus (see Fig. 2 load detection means 18 or 14; see Fig. 26 step 26-13; also, see [0186] “Load detection sensor data is received 26-13 and tested 26-14 to determine whether the signal indicates a Load ON event. If a Load ON is indicated (26-14, Yes), a message is transmitted 26-15 to the controller 105 that a Load ON event has occurred 26-21. The message also contains the Load ID”; also, see [0121] any type of sensor can be used as the load detection device);
	and the position information management apparatus according to claim 1 (see claim 1).
	As per claim 9, Andersen teaches a conveyance apparatus (see Fig. 1 and 2 conveyance apparatus 6A or 6M) comprising:
	position detection means for detecting a position information of the conveyance apparatus (see Fig. 1 conveyance apparatus 6A or 6M and position detection means 7 in Fig. 2; see [0173] “the location and orientation of the vehicle 6 transformed into facility coordinates, and stored in the Load Map database in the mobile computer 25 or wirelessly transmitted by the communications unit 10 to the system controller 105”; also, see [0182] “The vehicle's location and orientation are transmitted wirelessly to the system controller (step 26-5)”; also, see Fig. 26 step 26-5 ); and
	load detection means for detecting a load and an unload of the object on the conveyance apparatus (see Fig. 2 load detection means 18 or 14; see Fig. 26 step 26-13; also, see [0186] “Load detection sensor data is received 26-13 and tested 26-14 to determine whether the signal indicates a Load ON event. If a Load ON is indicated (26-14, Yes), a message is transmitted 26-15 to the controller 105 that a Load ON event has occurred 26-21. The message also contains the Load ID”; also, see [0121] any type of sensor can be used as the load detection device), 
	transmission means for transmitting the position information about the object to the position information management apparatus according to claim 1 (see Fig. 1 data collected by the conveying apparatus 6A and 6M is transmitted to controller 105, see [0191]; also, see [0147] “The Local Label Map database is stored locally in the memory of the computer 25 on board each vehicle 6 and/or it may be transmitted wirelessly by communications links 10 from each roving vehicle 6 to the controller 105 and maintained in the controller memory” also, see [0173] “The load location is calculated using geometry from the location and orientation of the load datum 6D relative to vehicle center 6C and the location and orientation of the vehicle 6 transformed into facility coordinates…wirelessly transmitted by the communications unit 10 to the system controller 105..).
 	As to claim 10, this claim is the method claim corresponding to the system claim 1 and is rejected for the same reasons mutatis mutandis.

 	As per claim 11, Andersen teaches a non-transitory computer readable recording medium storing a program causing a computer to function as (see Fig. 26 the algorithm to make the computer 105 and/or 25 perform the following steps; also, see [0031] “One apparatus for carrying out the methods comprises an integrated system comprising a fixed-base subsystem, called a controller, and one or more mobile subsystems. The controller comprises a computer having a computational unit, a data storage unit, a communications network interface, an operator interface, a wireless local area network interface and a base station wireless local area network communication unit, connected to the computer, for communicating with one or more mobile communication units”)
	means for acquiring conveyance position information indicating a position of a conveyance apparatus (see [0173] “the location and orientation of the vehicle 6 transformed into facility coordinates, and stored in the Load Map database in the mobile computer 25 or wirelessly transmitted by the communications unit 10 to the system controller 105”; also, see [0182] “The vehicle's location and orientation are transmitted wirelessly to the system controller (step 26-5)”; also, see Fig. 26 step 26-5; thus, the computer 105 acquires conveyance position information), 
		means for acquiring load information indicating a load of an object on the conveyance apparatus (see Fig. 26 step 26-13; also, see [0186] “Load detection sensor data is received 26-13 and tested 26-14 to determine whether the signal indicates a Load ON event. If a Load ON is indicated (26-14, Yes), a message is transmitted 26-15 to the controller 105 that a Load ON event has occurred 26-21. The message also contains the Load ID”; also, see [0121] any type of sensor can be used as the load detection device), 
		means for acquiring initial position information indicating a position of the object when the load information is acquired (see [0028] “A method for identifying, locating and tracking assets within an operating facility by providing an initial identification and location of an asset from a host, conveying the asset on an automated asset conveying device to a location while tracking the position of the asset”; also, see [0029], [0173] “location of the center 1000C of a unit load may be determined at the moment that the load is acquired by the conveying vehicle 6”; also, see [0185] “The load detection sensor 18 (see e.g., FIG. 2) provides an indication that a load 1000 is being acquired or deposited… In either case, the relative position of the load 1000 to the vehicle (load datum 6D) must be defined to detect these events, and the parameters are established at the system start…”; also, see [0197]; also, see Fig. 31 and [0207]; also, see [0225]), and 
	means for calculating position information about the object loaded on the conveyance apparatus on the basis of the conveyance position information (see 0187), the load information (0187), and the initial position information (see Fig. 26 the position of the object is calculated in step 26-17 based on conveyance position information 26-5, load information 26-13, and initial position information when the load was detected or loaded on the conveyor 26-17; also, see [0029] “a first conveying vehicle receiving an initial identification and an initial location of an asset from the host; the conveying vehicle acquiring the asset; the conveying vehicle navigating the facility by repeatedly determining the position of the center of the vehicle and the rotational orientation of the directional axis of the vehicle; the conveying vehicle transporting the asset to a second location; the conveying vehicle depositing the asset at the second location, and communicating the identity, location and rotational orientation of the asset to the system controller; and the system controller communicating the identity”; also, see [0187] “the vehicle position and orientation 26-4 are used to calculate the load position and orientation 26-17”; also, see Fig. 29 the position of an object after it has been picked up is tracked; also, see  [0197]; also, see Fig. 31 and [0207] the object position is determined based on an initial position of the load when the load is detected (load detection information) and the position of the vehicle 106 is acquired; also, see [0225]; if the object is not detected by detecting a load event (a load ON), then the object is tracked; also, see [0219] “There are occasions when loads are to be handled without the conveying vehicle being equipped with a load identification device, such as a label reader 14, a handheld bar code scanner 7, an RFID reader, etc. Embodiments of the present invention allow the mobile computer 25 on board load conveying vehicle 6A, 6M to identify a load 2000 (i.e., 2001, 2002, 2003, . . . , 2007) at the moment of load acquisition without the vehicle being equipped with a load identification device. The ability to identify an asset (a unit load, an object or a set of objects) and track it within a system, using only the association of data between an asset's identity and its position (or its position and orientation), is herein referred to as "inferential load tracking." By determining the position (or the position and orientation) of an unidentified asset, and matching that location to a database record of all asset locations, the asset's identity can be retrieved. An asset's identity is therefore determined by inference to its location, rather than being directly determined by identifying indicia that might be difficult to read, may not be positioned correctly, may have fallen off or may be otherwise missing from the asset at the time of movement”, this last paragraph teaches the inventive concept of the instant Application), and registering the position information about the object in a position information history management  database (see Fig. 29-30 shows a databases including tables. A table is structure that includes rows and columns, that is was is shown in Fig. 29 and 30; also, see  [0197] and [0207] “At Load OFF (date-time 10-21-16:55 in FIG. 30) the Global Load Map 28-8B is updated, indicating the current position and orientation of the load 1000B. After depositing the load 1000B, the operator maneuvers vehicle 106 back to a parking position 106(t3-t5) (see FIG. 32)”; also, see [0147]; see Fig. 30 the position of object 123456 is stored in a map with dates; also, see [0147] “The Local Label Map database is stored locally in the memory of the computer 25 on board each vehicle 6 and/or it may be transmitted wirelessly by communications links 10 from each roving vehicle 6 to the controller 105 and maintained in the controller memory. For an individual vehicle, the "Local Label Map" database will contain the identity and position of only those unit load labels 30 that were seen (detected and decoded) during the travels of this particular vehicle or were previously downloaded to the mobile computer from the Global Label Map. In some embodiments, a Global Label Map is maintained in controller 105, including the accumulation of all unit load label identities and coordinates determined by all vehicles in the fleet”; also, see [0193]) and
 	 means for calculating the position information about the object after the object is loaded on the basis of the conveyance position information (see Fig. 29 and [0197] and [0207] “At Load OFF (date-time 10-21-16:55 in FIG. 30) the Global Load Map 28-8B is updated, indicating the current position and orientation of the load 1000B. After depositing the load 1000B, the operator maneuvers vehicle 106 back to a parking position 106(t3-t5) (see FIG. 32)”; also, see [0147] and [0193]),  and registering the position information about the object in the position information history management  database (see Fig. 29-30 shows a databases including tables. A table is structure that includes rows and columns, that is was is shown in Fig. 29 and 30; also, see [0197] and [0207] “At Load OFF (date-time 10-21-16:55 in FIG. 30) the Global Load Map 28-8B is updated, indicating the current position and orientation of the load 1000B. After depositing the load 1000B, the operator maneuvers vehicle 106 back to a parking position 106(t3-t5) (see FIG. 32)”; also, see [0147] and [0193]).
Conclusion
	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	Tateno et al (US US-20200073399-A1) a conveying system and a cargo position management system determining the cargo position when being conveyed in a warehouse. 
	Chesnutt (US-20160223332-A1) and Yanagisawa (US-20050086100-A1) teaches databases as table to store position data of objects. 
	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).

/O. L./
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117